Name: Council Decision (Euratom) 2017/76 of 21 November 2016 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union
 Type: Decision
 Subject Matter: international affairs;  Europe;  European construction
 Date Published: 2017-01-17

 17.1.2017 EN Official Journal of the European Union L 12/22 COUNCIL DECISION (Euratom) 2017/76 of 21 November 2016 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the recommendation from the European Commission, Whereas: (1) The Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part (the SAA) was signed on 16 June 2008 and entered into force on 1 June 2015 (1). (2) The Republic of Croatia became a Member State of the Union on 1 July 2013. (3) In accordance with the second subparagraph of Article 6(2) of the 2012 Act concerning the conditions of accession of the Republic of Croatia to the European Union, the accession of Croatia to the SAA should be agreed by the conclusion of a protocol to the SAA by the Council, acting unanimously on behalf of the Member States, and by the third country concerned. (4) On 24 September 2012, the Council authorised the Commission to open negotiations with Bosnia and Herzegovina in order to conclude a protocol to the SAA. (5) Those negotiations were successfully completed and the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union (the Protocol) was initialled on 18 July 2016. (6) The Protocol covers matters falling within the competence of the European Atomic Energy Community. (7) The conclusion, by the Commission on behalf of the European Atomic Energy Community, of the Protocol should be approved as regards matters falling within the competence of the European Atomic Energy Community. (8) The signing and conclusion of the Protocol is subject to a separate procedure as regards matters falling under the Treaty on European Union and the Treaty on the Functioning of the European Union, HAS ADOPTED THIS DECISION: Article 1 The conclusion by the European Commission, on behalf of the European Atomic Energy Community, of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and Bosnia and Herzegovina, of the other part, to take account of the accession of the Republic of Croatia to the European Union (2) is hereby approved. Article 2 This Decision shall enter into force on the date of its adoption. Done at Brussels, 21 November 2016. For the Council The President P. PLAVÃ AN (1) OJ L 164, 30.6.2015, p. 2. (2) See page 3 of this Official Journal.